DETAILED ACTION
This office action is in response to application with case number 16/887,854 (filed on 05/29/2020), in which claims 1-16 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-135361, filed on 07/23/2019.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/29/2020 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Specification
The disclosure is objected to because of the following informalities:
¶[0047] recites “running 50” in lines 3 & 5. It should be “traveling 50”.
Appropriate correction is required.

Claim Objections
Claim14 is objected to because of the following informalities:  
Claim 14 recites “an vehicle equipment” in line 4. It should be “a vehicle equipment”. 
Appropriate correction is required.












Claim Rejections 35 USC 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8, and 10-16 are rejected under 35 USC §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, i.e. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 11, and 14 are directed toward a device, a method, and a non-transitory storage medium, respectively. Therefore, it can be seen that they fall within one of the four statutory categories of invention. However, the claims clearly do not meet the three-prong test for patentability.

With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 11, and 14 are directed toward the abstract idea of determining whether or not [judgment/ opinion] to change a parameter of a vehicle equipment based on battery state, and determined vehicle state [observation/ evaluation] to realize acquired communication or calculation amount [opinion/ evaluation], which falls within the “Mental Processes” grouping of abstract ideas.

With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application. There is no improvement in the functioning of a computer. Nor are the limitations implemented in particular machine or manufacture. Although the claims recite to realize at least one of the acquired communication/calculation amount, there are no positively claimed limitations regarding the said determination. There is no transformation or reduction of a particular article to a different state or thing. There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Unlike claims 6, 7, and 9, there is no claimed use of the said determination. Rather, as mentioned above, the claims merely determine whether or not to change a parameter of a vehicle equipment based on battery state, and determined vehicle state to realize acquired communication or calculation amount.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1, 11, and 14 are implemented on a generic computer, i.e., “processor”, and there are no further limitations or structural elements, e.g. vehicle equipment, that go beyond the generic computer, it can clearly be seen that the abstract idea of determining whether or not to change a parameter of a vehicle equipment based on battery state, and determined vehicle state is merely implemented on a computer. Thus, there is no integration of the abstract idea into a practical application.

With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. Examiner takes official notice that the use of a memory and a processor to implement a mental processes, such as determining whether or not to change a parameter of a vehicle equipment based on battery state, and determined vehicle state in Applicant’s claims, is a well-understood, routine and conventional activity.
Thus, since claims 1, 11, and 14 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-5, 8, 10, 12-13, and 15-16 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea. Therefore, claims 2-5, 8, 10, 12-13, and 15-16 are also rejected under 35 U.S.C. §101.





Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 11-12, and 14-15 are rejected under 35 USC §102(a)(1) as being clearly anticipated by US PG Pub. No. 2013/0193753 A1 by Thomas Brey et al. (hereinafter “Brey”)

As per claim 1, Brey teaches a vehicle equipment control device (Brey, in Fig. 1, Fig. 3 [both Fig(s). reproduced Here for convenience] & ¶¶[0004]-[0006], discloses an apparatus for controlling power consumption in a vehicle equipped with several electrically-powered devices [i.e., vehicle equipment], and a method of controlling or reducing power consumption in a vehicle), comprising:
a memory (Brey, in Fig. 2 [reproduced here for convenience] “Program Memory” (204) & ¶[0026], discloses the apparatus of FIG. 2 comprising a processor or CPU 202 coupled to a conventional program memory device 204); and
a processor (Brey, in Fig. 2 “CPU” (202) & ¶[0026], discloses the apparatus of FIG. 2 is comprised of a processor or CPU 202 coupled to a conventional program memory device 204), the processor being configured to:




    PNG
    media_image1.png
    390
    687
    media_image1.png
    Greyscale

Brey’s Fig. 2

determine whether a state of a vehicle will transition to another state (Brey, in Fig. 3 [reproduced here for convenience] “Vehicle OFF?” (302) & ¶¶[0026]-[0035], discloses in step 302 to determine whether the vehicle is "on" or "off."), the vehicle being equipped with a vehicle equipment having a function including providing a service to a user (Brey, in Fig. 1 [reproduced here for convenience], Fig. 3 & ¶¶[0022]-[0035], discloses as FIG. 1 is drawn, the electrical devices 126 [i.e., vehicle equipment] that are electrically attached to the power distribution bus 140 are controllable by the power distribution switch 106, the power consumption monitor 104 and the telematics communications device 108. They include an electrically-powered or a conventional, engine-powered, belt-driven air conditioning system 142, an electric vehicle compartment heater 144, electric door locks 146, headlamp intensity or operability 148, the enablement or disablement of electrical accessories such as power seats 150, an audio system or even the electronic control unit "ECU" 154 of the engine. One or more devices 126 continue to draw energy from a vehicle battery), 

    PNG
    media_image2.png
    753
    937
    media_image2.png
    Greyscale

Brey’s Fig. 1

in a case in which the state of the vehicle will transition, acquire at least one of a communication amount or a calculation amount which will be required by the vehicle equipment after the state of the vehicle has transitioned to another state (Brey, in Fig. 3 “Measure Current Drain Of E-Loads” (304) & ¶¶[0026]-[0035], discloses that when the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, the method 300 first determines the current drain of the various electrical loads 126 [i.e., vehicle equipment] on the battery 120 at step 304. The apparatus for controlling power consumption is configured to monitor all devices [implies acquire at least a communication amount or a calculation amount which will be required by the vehicle equipment] that are drawing current from the battery); and 

    PNG
    media_image3.png
    800
    561
    media_image3.png
    Greyscale

Brey’s Fig. 3

based at least partially on a battery state of the vehicle (Brey, in Fig. 3 “Measure Battery And Hours Remaining” (306) & ¶¶[0026]-[0035], discloses the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]), determine whether or not to change a parameter of the vehicle equipment so as to realize at least one of the acquired communication amount or the acquired calculation amount (Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses that the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]).

As per claim 2, Brey teaches the vehicle equipment control device of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Brey further teaches wherein the processor is configured to determine that the state of the vehicle will transition to another state in a case in which at least one of a traveling state of the vehicle or a service provided by the vehicle equipment has changed (Brey, in Fig. 3 & ¶¶[0026]-[0035], discloses in step 302 determining whether the vehicle is "on" or "off.", and When the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, the method 300 first determines the current drain of the various electrical loads 126 [i.e., vehicle equipment] on the battery 120 at step 304 . The apparatus for controlling power consumption is configured to monitor all devices that are drawing current from the battery).

As per claim 4, Brey teaches the vehicle equipment control device of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Brey further teaches wherein the processor is configured to determine whether or not to change the parameter of the vehicle equipment based on the battery state of the vehicle,  a traveling state of the vehicle, and whether or not it is predicted that power consumption of the vehicle equipment will decrease due to changing the parameter of the vehicle equipment (Brey, in Fig. 3 & ¶¶[0026]-[0051], discloses when the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, the method 300 first determines the current drain of the various electrical loads 126 on the battery 120 at step 304. As stated above, the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. The apparatus for controlling power consumption is configured to monitor all devices that are drawing current from the battery. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]. The apparatus can use some or all of the gathered data to make calculations that predict remaining battery life, and communicate the predicted hours, minutes, days or weeks of charge left in the battery based on existing power consumption. The method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]).

As per claim 11, Brey teaches a method of controlling vehicle equipment (Brey, in Fig. 1, Fig. 3 [both Fig(s). reproduced Here for convenience] & ¶¶[0004]-[0006], discloses an apparatus for controlling power consumption in a vehicle equipped with several electrically-powered devices [i.e., vehicle equipment], and a method of controlling or reducing power consumption in a vehicle), the method comprising, by a processor (Brey, in Fig. 2 “CPU” (202) & ¶[0026], discloses the apparatus of FIG. 2 is comprised of a processor or CPU 202 coupled to a conventional program memory device 204):
determining whether a state of a vehicle will transition to another state (Brey, in Fig. 3 [reproduced here for convenience] “Vehicle OFF?” (302) & ¶¶[0026]-[0035], discloses in step 302 to determine whether the vehicle is "on" or "off."), the vehicle being equipped with the vehicle equipment, which has a function including providing a service to a user (Brey, in Fig. 1 [reproduced here for convenience], Fig. 3 & ¶¶[0022]-[0035], discloses as FIG. 1 is drawn, the electrical devices 126 [i.e., vehicle equipment] that are electrically attached to the power distribution bus 140 are controllable by the power distribution switch 106, the power consumption monitor 104 and the telematics communications device 108. They include an electrically-powered or a conventional, engine-powered, belt-driven air conditioning system 142, an electric vehicle compartment heater 144, electric door locks 146, headlamp intensity or operability 148, the enablement or disablement of electrical accessories such as power seats 150, an audio system or even the electronic control unit "ECU" 154 of the engine. One or more devices 126 continue to draw energy from a vehicle battery),
in a case in which the state of the vehicle will transition, acquiring at least one of a communication amount or a calculation amount which will be required by the vehicle equipment after the state of the vehicle has transitioned to another state (Brey, in Fig. 3 “Measure Current Drain Of E-Loads” (304) & ¶¶[0026]-[0035], discloses that when the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, the method 300 first determines the current drain of the various electrical loads 126 [i.e., vehicle equipment] on the battery 120 at step 304. The apparatus for controlling power consumption is configured to monitor all devices [implies acquire at least a communication amount or a calculation amount which will be required by the vehicle equipment] that are drawing current from the battery); and
based at least partially on a battery state of the vehicle (Brey, in Fig. 3 “Measure Battery And Hours Remaining” (306) & ¶¶[0026]-[0035], discloses the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]), determine whether or not to change a parameter of the vehicle equipment so as to realize at least one of the acquired communication amount or the acquired calculation amount (Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses that the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]).

As per claim 12, Brey teaches the method of controlling vehicle equipment of claim 11, accordingly, the rejection of claim 11 above is incorporated.
Brey teaches the method further comprising, by the processor, determining that the state of the vehicle will transition to another state, in a case in which at least one of a traveling state of the vehicle or a service provided by the vehicle equipment has changed (Brey, in Fig. 3 & ¶¶[0026]-[0035], discloses in step 302 determining whether the vehicle is "on" or "off.", and When the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, the method 300 first determines the current drain of the various electrical loads 126 [i.e., vehicle equipment] on the battery 120 at step 304 . The apparatus for controlling power consumption is configured to monitor all devices that are drawing current from the battery).





























As per claim 14, Brey teaches a non-transitory storage medium storing a program executable by a processor to perform vehicle equipment control processing comprising (Brey, in Fig. 1, Fig. 3 [both Fig(s). reproduced Here for convenience] & ¶¶[0004]-[0006], discloses an apparatus for controlling power consumption in a vehicle equipped with several electrically-powered devices [i.e., vehicle equipment], and a method of controlling or reducing power consumption in a vehicle, and Brey, in Fig. 2 “CPU” (202), “Program Memory” (204)  & ¶[0026], further discloses The apparatus of FIG. 2 is comprised of a processor or CPU 202 coupled to a conventional program memory device 204):
determining whether a state of a vehicle will transition to another state (Brey, in Fig. 3 [reproduced here for convenience] “Vehicle OFF?” (302) & ¶¶[0026]-[0035], discloses in step 302 to determine whether the vehicle is "on" or "off."), the vehicle being equipped with [[an]] vehicle equipment having a function including providing a service to a user (Brey, in Fig. 1 [reproduced here for convenience], Fig. 3 & ¶¶[0022]-[0035], discloses as FIG. 1 is drawn, the electrical devices 126 [i.e., vehicle equipment] that are electrically attached to the power distribution bus 140 are controllable by the power distribution switch 106, the power consumption monitor 104 and the telematics communications device 108. They include an electrically-powered or a conventional, engine-powered, belt-driven air conditioning system 142, an electric vehicle compartment heater 144, electric door locks 146, headlamp intensity or operability 148, the enablement or disablement of electrical accessories such as power seats 150, an audio system or even the electronic control unit "ECU" 154 of the engine. One or more devices 126 continue to draw energy from a vehicle battery),
in a case in which the state of the vehicle will transition, acquiring at least one of a communication amount or a calculation amount which will be required by the vehicle equipment after the state of the vehicle has transitioned to another state (Brey, in Fig. 3 “Measure Current Drain Of E-Loads” (304) & ¶¶[0026]-[0035], discloses that when the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, the method 300 first determines the current drain of the various electrical loads 126 [i.e., vehicle equipment] on the battery 120 at step 304. The apparatus for controlling power consumption is configured to monitor all devices [implies acquire at least a communication amount or a calculation amount which will be required by the vehicle equipment] that are drawing current from the battery); and
based at least partially on a battery state of the vehicle (Brey, in Fig. 3 “Measure Battery And Hours Remaining” (306) & ¶¶[0026]-[0035], discloses the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]), determine whether or not to change a parameter of the vehicle equipment so as to realize at least one of the acquired communication amount or the acquired calculation amount (Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses that the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]).

As per claim 15, Brey teaches the non-transitory storage medium of claim 14, accordingly, the rejection of claim 14 above is incorporated. Brey teaches the vehicle equipment control processing further comprising determining that the state of the vehicle will transition to another state in a case in which at least one of a traveling state of the vehicle or a service provided by the vehicle equipment has changed (Brey, in Fig. 3 & ¶¶[0026]-[0035], discloses in step 302 determining whether the vehicle is "on" or "off.", and When the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, the method 300 first determines the current drain of the various electrical loads 126 [i.e., vehicle equipment] on the battery 120 at step 304 . The apparatus for controlling power consumption is configured to monitor all devices that are drawing current from the battery).




























	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 3, 5-10, 13, and 16 are rejected under 35 USC §103 as being unpatentable over US PG Pub. No. 2013/0193753 A1 by Thomas Brey et al. (hereinafter “Brey”)

As per claim 3, Brey teaches the vehicle equipment control device of claim 1, accordingly, the rejection of claim 1 above is incorporated. Brey further teaches wherein: 
the memory is configured to store first information that defines at least one of a communication amount or a calculation amount for each respective traveling state of the vehicle, and second information that defines at least one of a communication amount or a calculation amount for each respective service provided by the vehicle equipment (Brey, in Fig(s). 1-3 & ¶¶[0023]-[0035], discloses the power consumption controller 102 detects when the vehicle is off [i.e., traveling state of the vehicle] by virtue of switch 134, evaluates the battery capacity [i.e., first information], the current draw of each of the electrical devices 126 [i.e., second information], calculates the time remaining at the current rate of usage [i.e., calculation amount for each respective traveling state of the vehicle]. The default ordering of electrical device shut-down or disablement is preferably an ordering of that is determined by an expected power requirement of the battery, such as the amount of power that will be required by the battery in order to start the vehicle, at some future date and time specified by the user or programmed by default. The anticipated power requirements are preferably determined by conditions or events that affect every battery's ability to start an engine. Those conditions are the ambient temperature, how long the battery has been in an off state or its elapsed time in the off state, the battery's age, its initial charge level and a history of the battery's requirements, i.e., a history of how much power is required to start an engine which will be affected by a variety of engine characteristics. The apparatus can use some or all of the gathered data, including a projected future temperature profile, to make calculations that predict remaining battery life, and communicate the predicted hours, minutes, days or weeks of charge left in the battery based on existing power consumption); and
the processor is configured to acquire at least one of the required communication amount or the required calculation amount by  (Brey, in Fig. 3 & ¶¶[0026]-[0035], discloses the default ordering of electrical device shut-down or disablement is preferably an ordering of that is determined by an expected power requirement of the battery, such as the amount of power that will be required by the battery in order to start the vehicle, at some future date and time specified by the user or programmed by default. The anticipated power requirements are preferably determined by conditions or events that affect every battery's ability to start an engine. Those conditions are the ambient temperature, how long the battery has been in an off state or its elapsed time in the off state, the battery's age, its initial charge level and a history of the battery's requirements, i.e., a history of how much power is required to start an engine which will be affected by a variety of engine characteristics. When the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, the method 300 first determines the current drain of the various electrical loads 126 on the battery 120 at step 304. The apparatus for controlling power consumption is configured to monitor all devices that are drawing current from the battery).
Brey is silent on that the required amount is calculated by multiplying.
It would have been obvious to one of ordinary skill in the art at the time of invention to use known type of calculations with Brey’s disclosed gathered data since calculating required amount by multiplying gathered data presenting the traveling state of the vehicle and each service provided by the vehicle equipment (i.e. first and second information, respectively) is known in the art for predicting the remaining vehicle battery life and would have been well within the scope of invention to incorporate as a substitute.

As per claim 5, Brey teaches the vehicle equipment control device of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Brey further teaches wherein the processor is configured to determine not to change the parameter of the vehicle equipment (Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]) in a case in which a first determination, as to whether or not the battery state is a state of discharge, is negative (Brey, in Fig. 3 “Measure Battery And Hours Remaining” (306) & ¶¶[0026]-[0035], discloses the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. The apparatus for controlling power consumption is configured to monitor all devices [implies acquire at least a communication amount or a calculation amount which will be required by the vehicle equipment] that are drawing current from the battery. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]), and a second determination, as to whether or not the vehicle is traveling, is affirmative (Brey, in Fig. 3 “Vehicle OFF?” (302) & ¶¶[0026]-[0035], discloses in step 302 determining  whether the vehicle is "on" or "off.". When the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, and Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], further discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]).
It would have been obvious to one of ordinary skill in the art at the time of invention to determine changing the parameter of the vehicle equipment based on Brey’s disclosed battery capacity evaluation and vehicle is on or off condition when the battery capacity has been depleted to a point where it might be unable to start the vehicle. 

As per claim 6, Brey teaches the vehicle equipment control device of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Brey further teaches wherein the processor is configured to change the parameter of the vehicle equipment (Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]) in a case in which a first determination, as to whether or not the battery state is a state of discharge, is negative (Brey, in Fig. 3 “Measure Battery And Hours Remaining” (306) & ¶¶[0026]-[0035], discloses the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. The apparatus for controlling power consumption is configured to monitor all devices [implies acquire at least a communication amount or a calculation amount which will be required by the vehicle equipment] that are drawing current from the battery. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]), and a second determination, as to whether or not the vehicle is traveling, is negative (Brey, in Fig. 3 “Vehicle OFF?” (302) & ¶¶[0026]-[0035], discloses in step 302 determining whether the vehicle is "on" or "off.". When the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, and Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]).
It would have been obvious to one of ordinary skill in the art at the time of invention to determine not to change the parameter of the vehicle equipment based on Brey’s disclosed battery capacity evaluation and vehicle is on or off condition to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted.

As per claim 7, Brey teaches the vehicle equipment control device of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Brey further teaches wherein the processor is configured to change the parameter of the vehicle equipment (Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]) in a case in which a first determination, as to whether or not the battery state is a state of discharge, is affirmative (Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]), and a third determination, as to whether or not it is predicted that power consumption of the vehicle equipment will decrease due to changing the parameter of the vehicle equipment, is affirmative (Brey, in Fig. 3 “ Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]).
It would have been obvious to one of ordinary skill in the art at the time of invention to determine changing the parameter of the vehicle equipment based on Brey’s disclosed battery capacity evaluation and vehicle is on or off condition when the battery capacity has been depleted to a point where it might be unable to start the vehicle. 

As per claim 8, Brey teaches the vehicle equipment control device of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Brey further teaches wherein the processor is configured to determine not to change the parameter of the vehicle equipment (Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]) in a case in which a first determination, as to whether or not the battery state is a state of discharge, is affirmative (Brey, in Fig. 3 “Measure Battery And Hours Remaining” (306) & ¶¶[0026]-[0035], discloses the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. The apparatus for controlling power consumption is configured to monitor all devices [implies acquire at least a communication amount or a calculation amount which will be required by the vehicle equipment] that are drawing current from the battery. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]), a third determination, as to whether or not it is predicted that power consumption of the vehicle equipment will decrease due to changing the parameter of the vehicle equipment, is negative (Brey, in Fig. 3 “ Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]), and a fourth determination, as to whether or not a remaining amount of the battery is equal to or higher than a predetermined value, is negative (Brey, in Fig. 3 “Measure Battery And Hours Remaining” (306) & ¶¶[0026]-[0035], discloses the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]).
It would have been obvious to one of ordinary skill in the art at the time of invention to determine not to change the parameter of the vehicle equipment based on Brey’s disclosed battery capacity evaluation and vehicle is on or off condition to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted.

As per claim 9, Brey teaches the vehicle equipment control device of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Brey further teaches wherein the processor is configured to change the parameter of the vehicle equipment (Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]) in a case in which  a first determination, as to whether or not the battery state is a state of discharge, is affirmative (Brey, in Fig. 3 “Measure Battery And Hours Remaining” (306) & ¶¶[0026]-[0035], discloses the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. The apparatus for controlling power consumption is configured to monitor all devices [implies acquire at least a communication amount or a calculation amount which will be required by the vehicle equipment] that are drawing current from the battery. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]), a third determination, as to whether or not it is predicted that power consumption of the vehicle equipment will decrease due to changing the parameter of the vehicle equipment, is negative (Brey, in Fig. 3 “ Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]), and a fourth determination, as to whether or not a remaining amount of the battery is equal to or higher than a predetermined value, is affirmative (Brey, in Fig. 3 “Measure Battery And Hours Remaining” (306) & ¶¶[0026]-[0035], discloses the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]).
It would have been obvious to one of ordinary skill in the art at the time of invention to determine changing the parameter of the vehicle equipment based on Brey’s disclosed battery capacity evaluation and vehicle is on or off condition when the battery capacity has been depleted to a point where it might be unable to start the vehicle. 

As per claim 10, Brey teaches the vehicle equipment control device of claim 5, accordingly, the rejection of claim 5 above is incorporated. 
Brey further teaches wherein the processor is configured to determine not to change the parameter of the vehicle equipment (Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]) in a case in which  the first determination is affirmative (Brey, in Fig. 3 “Measure Battery And Hours Remaining” (306) & ¶¶[0026]-[0035], discloses the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. The apparatus for controlling power consumption is configured to monitor all devices [implies acquire at least a communication amount or a calculation amount which will be required by the vehicle equipment] that are drawing current from the battery. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]), a fifth determination, as to whether or not the vehicle is moving, is affirmative (Brey, in Fig. 3 “Vehicle OFF?” (302) & ¶¶[0026]-[0035], discloses in step 302 determines whether the vehicle is "on" or "off.". When the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, and Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], further discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]), and  a sixth determination, as to whether or not a time required for the change to the parameter of the vehicle equipment is less than a predetermined time, is negative (Brey, in Fig. 3 “ Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device when the battery capacity has been depleted to a point where it might be unable to start the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of invention to determine not to change the parameter of the vehicle equipment based on Brey’s disclosed battery capacity evaluation, vehicle is on or off condition, and default power down sequence that is preferably specified to minimize the current drawn from the battery over time to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted.

As per claim 13, Brey teaches the method of controlling vehicle equipment of claim 11, accordingly, the rejection of claim 11 above is incorporated. Brey teaches the method further comprising:
at a memory, storing first information that defines at least one of a communication amount or a calculation amount for each respective traveling state of the vehicle, and second information that defines at least one of a communication amount or a calculation amount for each respective service provided by the vehicle equipment (Brey, in Fig(s). 1-3 & ¶¶[0023]-[0035], discloses the power consumption controller 102 detects when the vehicle is off [i.e., traveling state of the vehicle] by virtue of switch 134, evaluates the battery capacity [i.e., first information], the current draw of each of the electrical devices 126 [i.e., second information], calculates the time remaining at the current rate of usage [i.e., calculation amount for each respective traveling state of the vehicle]. The default ordering of electrical device shut-down or disablement is preferably an ordering of that is determined by an expected power requirement of the battery, such as the amount of power that will be required by the battery in order to start the vehicle, at some future date and time specified by the user or programmed by default. The anticipated power requirements are preferably determined by conditions or events that affect every battery's ability to start an engine. Those conditions are the ambient temperature, how long the battery has been in an off state or its elapsed time in the off state, the battery's age, its initial charge level and a history of the battery's requirements, i.e., a history of how much power is required to start an engine which will be affected by a variety of engine characteristics. The apparatus can use some or all of the gathered data, including a projected future temperature profile, to make calculations that predict remaining battery life, and communicate the predicted hours, minutes, days or weeks of charge left in the battery based on existing power consumption); and
by the processor, acquiring at least one of the required communication amount or the required calculation amount by  (Brey, in Fig. 3 & ¶¶[0026]-[0035], discloses the default ordering of electrical device shut-down or disablement is preferably an ordering of that is determined by an expected power requirement of the battery, such as the amount of power that will be required by the battery in order to start the vehicle, at some future date and time specified by the user or programmed by default. The anticipated power requirements are preferably determined by conditions or events that affect every battery's ability to start an engine. Those conditions are the ambient temperature, how long the battery has been in an off state or its elapsed time in the off state, the battery's age, its initial charge level and a history of the battery's requirements, i.e., a history of how much power is required to start an engine which will be affected by a variety of engine characteristics. When the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, the method 300 first determines the current drain of the various electrical loads 126 on the battery 120 at step 304. The apparatus for controlling power consumption is configured to monitor all devices that are drawing current from the battery).
Brey is silent on that the required amount is calculated by multiplying.
It would have been obvious to one of ordinary skill in the art at the time of invention to use known type of calculations with Brey’s disclosed gathered data since calculating required amount by multiplying gathered data presenting the traveling state of the vehicle and each service provided by the vehicle equipment (i.e. first and second information, respectively) is known in the art for predicting the remaining vehicle battery life and would have been well within the scope of invention to incorporate as a substitute.

As per claim 16, Brey teaches the non-transitory storage medium of claim 14, accordingly, the rejection of claim 14 above is incorporated. Brey teaches the vehicle equipment control processing further comprising:
at a memory, storing first information that defines at least one of a communication amount or a calculation amount for each respective traveling state of the vehicle, and second information that defines at least one of a communication amount or a calculation amount for each respective service provided by the vehicle equipment (Brey, in Fig(s). 1-3 & ¶¶[0023]-[0035], discloses the power consumption controller 102 detects when the vehicle is off [i.e., traveling state of the vehicle] by virtue of switch 134, evaluates the battery capacity [i.e., first information], the current draw of each of the electrical devices 126 [i.e., second information], calculates the time remaining at the current rate of usage [i.e., calculation amount for each respective traveling state of the vehicle]. The default ordering of electrical device shut-down or disablement is preferably an ordering of that is determined by an expected power requirement of the battery, such as the amount of power that will be required by the battery in order to start the vehicle, at some future date and time specified by the user or programmed by default. The anticipated power requirements are preferably determined by conditions or events that affect every battery's ability to start an engine. Those conditions are the ambient temperature, how long the battery has been in an off state or its elapsed time in the off state, the battery's age, its initial charge level and a history of the battery's requirements, i.e., a history of how much power is required to start an engine which will be affected by a variety of engine characteristics. The apparatus can use some or all of the gathered data, including a projected future temperature profile, to make calculations that predict remaining battery life, and communicate the predicted hours, minutes, days or weeks of charge left in the battery based on existing power consumption); and
acquiring at least one of the required communication amount or the required calculation amount by  (Brey, in Fig. 3 & ¶¶[0026]-[0035], discloses the default ordering of electrical device shut-down or disablement is preferably an ordering of that is determined by an expected power requirement of the battery, such as the amount of power that will be required by the battery in order to start the vehicle, at some future date and time specified by the user or programmed by default. The anticipated power requirements are preferably determined by conditions or events that affect every battery's ability to start an engine. Those conditions are the ambient temperature, how long the battery has been in an off state or its elapsed time in the off state, the battery's age, its initial charge level and a history of the battery's requirements, i.e., a history of how much power is required to start an engine which will be affected by a variety of engine characteristics. When the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, the method 300 first determines the current drain of the various electrical loads 126 on the battery 120 at step 304. The apparatus for controlling power consumption is configured to monitor all devices that are drawing current from the battery).
Brey is silent on that the required amount is calculated by multiplying.
It would have been obvious to one of ordinary skill in the art at the time of invention to use known type of calculations with Brey’s disclosed gathered data since calculating required amount by multiplying gathered data presenting the traveling state of the vehicle and each service provided by the vehicle equipment (i.e. first and second information, respectively) is known in the art for predicting the remaining vehicle battery life and would have been well within the scope of invention to incorporate as a substitute.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith (PG Pub. 2011/0288743 A1) teaches a system for an overall power management system for powering one or more power consuming devices used in vehicles. Smith’s system is managing a plurality on-board power consuming devices and power sources, and includes monitoring device to monitor the power consumption of the one or more power consuming devices and the charge of one or more auxiliary energy storage devices and a starter battery, and a control device to ensure that the power consuming devices are powered while a vehicle is in a stationary position.

Snider (PG Pub. 2012/0226410 A1) discloses a system for minimizing the power drain on a battery of a vehicle includes a processor, and a network access device in communication with the processor. Snider’s processor is configured to reduce the power demands of the network access device on a battery of the vehicle when the vehicle is located in a predetermined location and turned off. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661